DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 9-18 are pending and under consideration for patentability; claims 1-8 were cancelled and claims 9-18 were added as new claims via a Preliminary Amendment dated 10 April 2018.

Information Disclosure Statement
The Information Disclosure Statements submitted on 18 December 2020 and 22 October 2021 have been acknowledged and considered by the Examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9, 10, 13, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kunig (US Patent No. 4,622,980). 
Regarding claims 9, 13, and 15, Kunig describes an exercise intensity estimation method, system, and non-transitory computer-readable medium (col. 1:7-13) comprising
calculating an RS amplitude from a peak value of an R wave to a peak value of an S wave in an electrocardiographic waveform of a target person (figure 2; col. 6:49-54)
calculating an amplitude or a height of a T wave of the electrocardiographic waveform (figure 2; col. 6:49-54)
calculating, as a first index indicating exercise intensity of the target person, a value obtained by normalizing the amplitude or the height of the T wave according to the RS amplitude (col. 6:49-54; col. 11: 38-50, col. 11:58 - 12:2)

Regarding claims 10 and 18, Kunig further describes estimating the exercise intensity of the target person based on the first index (please see figures 5 and 6 and their corresponding descriptions in col. 8:45-10:17, in which Kunig provides a comprehensive example of how the S value correlates with exercise intensity, using running as an example). 

Allowable Subject Matter
Claims 11, 12, 14, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter. 
Regarding claims 11, 12, 14, 16, and 17, the prior art of record does not disclose or suggest calculating, as a second index, as a second index indicating the exercise intensity of the target person, a value obtained by multiplying the first index by the heart rate, and further estimating the exercise intensity of the target person based on the second index.  Pertinent prior art includes Kunig and Gregg (WO 2017/121729 A1).  Kunig has been discussed above and further describes calculating a heart rate from the electrocardiographic waveform (col. 10:57-68).  However, Kunig does not disclose or suggest multiplying the first index by the heart rate in order to obtain a second index, which in turn is used to estimate the exercise intensity of the user.  Gregg also describes an electrocardiography analysis method (Abstract), including measuring heart rate, R-wave amplitude, and T-wave amplitude (pp. 14:30-15:6).  Gregg further describes that both classification features, such as the heart rate, and morphological features, such as the wave amplitudes, can be used to evaluate a subject’s overall cardiovascular health (p. 15:10-23).  However, Gregg also does not disclose or suggest multiplying the heart rate by a wave amplitude ratio in order to derive an exercise intensity index.  
Therefore, the Examiner respectfully concludes that the prior art does not provide the requisite teaching, suggestion, and motivation to obviate the subject matter recited in pending claims 11, 12, 14, 16, and 17.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Ankit D Tejani/
Primary Examiner, Art Unit 3792